IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KAREEM OLIVER,                                : No. 4 EM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA,                 :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of May, 2022, the “Petition for Review (In the Nature of a

Complaint in Mandamus)” and the “Application for Special Relief (In the Nature of

Peremptory Judgment)” are DENIED.